392 F.2d 978
UNITED STATES of America, Appellee,v.Samuel Lesley JONES, Appellant.
No. 11781.
United States Court of Appeals Fourth Circuit.
Argued April 1, 1968.
Decided April 4, 1968.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News; John A. MacKenzie, Judge.
James H. Harvell, III, Newport News, Va. (Court-appointed counsel), for appellant.
C. V. Spratley, Jr., U. S. Atty., and Roger T. Williams, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
For the reasons stated in open court, the judgment is


2
Affirmed.